Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The IDS dated 10/8/2021 was received and considered.
Claims 1-20 are pending.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites that communication between the database and index is controlled by secure socket layer certificate authorization.  However, the claim fails to recite any communication between the database and index.  It is unclear what, if any, limiting effect the above recitation has on the claimed invention.

Claim limitations “web layer” (claims 1-19), “document authorization layer” (claims 4-5, 18-19), encryption/decryption layer” (claims 6-9, 11-19) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 11 and 15 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 8,442,994 B1 to Chen et al. (Chen).
Regarding claim 11, Chen discloses a system for fast secured searching, the system comprising: a user interface (web server interacting with web browser, col. 10, lines 32-35, col. 17, lines 35-42); a web layer configured for executing application logic and configured for interacting with a user via the user interface (web browser, col. 10, lines 32-35, col. 17, lines 35-42); and a database layer in communication with and accessible by the web layer (database storing encrypted content, including encrypted content, col. 6, lines 48-51, accessible to the user via the browser, col. 10, lines 30-35), the database layer comprising: a database configured for storing data (database storing encrypted content, including encrypted content, col. 6, lines 48-51, accessible to the user via the browser, col. 10, lines 30-35); a search engine configured for searching the database (content searching system, col. 10, lines 50-58, where a user provides query to the search engine, col. 18, lines 28-46); an inverted index (col. 7, lines 1-14) in communication with the database and the search engine (user provides query to the search engine, col. 18, lines 28-46) and configured for maintaining updated snapshots relating to the data in the database (content is obtained, col. 15, line 24-26, lines 46-50 and indexed, col. 16, lines 57-66); and an encryption/decryption layer for selective encryption of the data (encrypted custom content, col. 10, lines 62-65, col. 14, lines 51-54 and col. 18, lines 44-50) and configurable for field level, document level, and/or chunk level encryption (Chen stores the documents in an encrypted form, col. 6, lines 48-51; see also col. 5, lines 18-20).
Regarding claim 15, Chen discloses wherein the web layer is configured to perform user authentication (col. 17, lines 35-39, col. 18, lines 8-10).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 8,442,994 B1 to Chen et al. (Chen) in view of US 2005/0154886 A1 to Birk et al. (Birk).
Regarding claim 1, Chen discloses system for fast secured searching, the system comprising: a user interface (web server interacting with web browser, col. 10, lines 32-35, col. 17, lines 35-42); a web layer configured for executing application logic and configured for interacting with a user via the user interface (web browser, col. 10, lines 32-35, col. 17, lines 35-42), the web layer configured to perform user authentication (col. 17, lines 35-39, col. 18, lines 8-10); and a database layer in communication with and accessible by the web layer (database storing encrypted content, including encrypted content, col. 6, lines 48-51, accessible to the user via the browser, col. 10, lines 30-35), the database layer comprising: a database configured for storing data (storing encrypted content, including encrypted content, col. 6, lines 48-51); and a search engine configured for searching the database (content searching system, col. 10, lines 50-58, where a user provides query to the search engine, col. 18, lines 28-46).  Chen lacks wherein, communication to and from the database layer from and to the web layer is controlled by secure socket layer certificate authorization.  However, Birk teaches that it was known for communication between two servers to be controlled by two-way secure socket layer certificate authentication over a computer network to establish a trust relationship between them (¶37).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Chen such that communication to and from the database layer from and to the web layer is controlled by secure socket layer certificate authorization.  One of ordinary skill in the art would have been motivated to perform such a modification to establish a trusted secure channel between the network elements, as taught by Birk.
Regarding claim 2, Chen discloses wherein the database layer further comprises an index in communication with the database and the search engine and configured to maintaining updated snapshots relating to the data in the database (content is obtained, col. 15, line 24-26, lines 46-50 and indexed, col. 16, lines 57-66).  
Regarding claim 3, Chen, as modified, lacks wherein communication to and from the database from and to the index is controlled by secure socket layer certificate authorization.  However, Birk teaches that it was known for communication between two servers to be controlled by two-way secure socket layer certificate authentication over a computer network to establish a trust relationship between them (¶37).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Chen such that communication to and from the database from and to the index is controlled by secure socket layer certificate authorization.  One of ordinary skill in the art would have been motivated to perform such a modification to establish a trusted secure channel between the network elements, as taught by Birk.
Regarding claim 4, Chen discloses wherein the database layer further comprises a document authorization layer for controlling data access based on user credentials (access control data, col. 17, lines 54-57 and co. 18, lines 8-10, associating authorized users with data accessible by each user, col. 18, lines 13-16).
Regarding claim 5, Chen discloses wherein the document authorization layer allows a user to view a selected portion of the data on the database (access control data, col. 17, lines 54-57 and co. 18, lines 8-10, associating authorized users with data accessible by each user, col. 18, lines 13-16).
Regarding claim 6, Chen discloses wherein database layer further comprises an encryption/decryption layer for selective encryption of the data (encrypted custom content, col. 10, lines 62-65, col. 14, lines 51-54 and col. 18, lines 44-50).  
Regarding claim 7, Chen discloses wherein the encryption/decryption layer is configurable for field level, document level, and/or chunk level encryption (Chen stores the documents in an encrypted form, col. 6, lines 48-51; see also col. 5, lines 18-20).
Regarding claim 16, Chen lacks wherein communication to and from the database layer from and to the web layer is controlled by secure socket layer certificate authorization.  However, Birk teaches that it was known for communication between two servers to be controlled by two-way secure socket layer certificate authentication over a computer network to establish a trust relationship between them (¶37).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Chen such that communication to and from the database layer from and to the web layer is controlled by secure socket layer certificate authorization.  One of ordinary skill in the art would have been motivated to perform such a modification to establish a trusted secure channel between the network elements, as taught by Birk.  
Regarding claim 17, Chen lacks wherein communication to and from the database from and to the index is controlled by secure socket layer certificate authorization.  However, Birk teaches that it was known for communication between two servers to be controlled by two-way secure socket layer certificate authentication over a computer network to establish a trust relationship between them (¶37).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Chen such that communication to and from the database from and to the index is controlled by secure socket layer certificate authorization.  One of ordinary skill in the art would have been motivated to perform such a modification to establish a trusted secure channel between the network elements, as taught by Birk.
Regarding claim 18, Chen discloses wherein the database layer further comprises a document authorization layer for controlling data access based on user credentials (access control data, col. 17, lines 54-57 and co. 18, lines 8-10, associating authorized users with data accessible by each user, col. 18, lines 13-16).
Regarding claim 19, Chen discloses wherein the document authorization layer allows a user to view a selected portion of the data on the database (access control data, col. 17, lines 54-57 and co. 18, lines 8-10, associating authorized users with data accessible by each user, col. 18, lines 13-16).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen and Birk, as applied to claim 1 above, in view of US 2013/0262408 A1 to Simmen et al. (Simmen).
Regarding claim 8, Chen lacks wherein the encryption/decryption layer is further configured for selective compression/decompression of the data.  However, Simmen teaches that data compression was known (¶3) and teaches a storage system determining whether a document is compressed, and if the document is compressed, decompressing the document (¶65).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chen to include selective compression/decompression of the data.  One of ordinary skill in the art would have been motivated to perform such a modification to apply compression to stored data to increase storage ability, as taught by Simmen.  

Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen and Birk, as applied to claim 6 above, in view of US 2010/0146582 A1 to Jaber et al. (Jaber).
Regarding claims 9-10, Chen, as modified above, lacks wherein the encryption/decryption layer comprises a plurality of selective encryption algorithms for encrypting the data.  However, Jaber teaches a database storage system (¶30) selecting an encryption algorithm from multiple algorithms (¶76) for secure, persistent data storage.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Chen such that the encryption/decryption layer comprises a plurality of selective encryption algorithms for encrypting the data.  One of ordinary skill in the art would have been motivated to perform such a modification to support multiple encryption algorithms, as taught by Jaber.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen, as applied to claim 11 above, in view of Simmen.
Regarding claim 12, Chen lacks wherein the encryption/decryption layer is further configured for selective compression/decompression of the data.  However, Simmen teaches that data compression was known (¶3) and teaches a storage system determining whether a document is compressed, and if the document is compressed, decompressing the document (¶65).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chen to include selective compression/decompression of the data.  One of ordinary skill in the art would have been motivated to perform such a modification to apply compression to stored data to increase storage ability, as taught by Simmen.  

Claims 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen, as applied to claim 11 above, in view of Jaber.
Regarding claims 13-14, Chen, as modified above, lacks wherein the encryption/decryption layer comprises a plurality of selective encryption algorithms for encrypting the data.  However, Jaber teaches a database storage system (¶30) selecting an encryption algorithm from multiple algorithms (¶76) for secure, persistent data storage.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Chen such that the encryption/decryption layer comprises a plurality of selective encryption algorithms for encrypting the data.  One of ordinary skill in the art would have been motivated to perform such a modification to support multiple encryption algorithms, as taught by Jaber.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen in view of US 2007/0047013 A1 to Kawabuchi et al. (Kawabuchi), US 2012/0078914 A1 to Roeder et al. (Roeder) and Birk.
Regarding claim 20, Chen discloses a system for fast secured searching, the system comprising: a web layer comprising: a user accessible web server, wherein the user logs-in to and is authenticated by the system in order to perform searches and receive results (web browser, col. 10, lines 32-35, col. 17, lines 35-42, col. 18, lines 8-10; data is accessible to the user via a web browser, col. 10, lines 32-35, col. 17, lines 35-42); and a database layer communicably coupled to the web layer, the database layer comprising: a search server including computer-executable instructions to perform searches of data based on a user's search query (content searching system, col. 10, lines 50-58, where a user provides query to the search engine, col. 18, lines 28-46) and authorization level (searching certain indexes based on the user authorization, col. 17, lines 54-65); an inverted index communicably coupled to the search server (col. 7, lines 1-14); and a database containing encrypted data communicably coupled to the index (database including encrypted content, col. 6, lines 48-51), wherein the index takes a snapshot of the data stored in the database (content is obtained, col. 15, line 24-26, lines 46-50 and indexed, col. 16, lines 57-66).  Chen lacks an application server communicably coupled to the web server, wherein the application server authenticates the user's log-in information.  However, Kawabuchi teaches a known configuration where a user, using a browser, logs in to a web server with credentials, the credentials are passed to an authentication server (application server) and the results are returned to the web server (¶¶139-143).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chen to include an application server communicably coupled to the web server, wherein the application server authenticates the user's log-in information.  One of ordinary skill in the art would have been motivated to perform such a modification to, for example, save resources on the web server, as taught by Kawabuchi.  As modified, Chen lacks the index containing encrypted data.  However, Roeder teaches creating an encrypted inverted keyword index (¶41) based on data stored in encrypted form (¶41) to enable secure searches on the encrypted data (¶42), wherein each keyword is encrypted separately (¶42).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Chen such that data in the index is encrypted.  One of ordinary skill in the art would have been motivated to perform such a modification to maintain the secrecy of documents while enabling searching, as taught by Roeder.  As modified, Chen lacks wherein the system requires SSL certificate authorization to access the database layer from the web layer, and wherein the system also requires SSL certificate authorization to send data from the database layer to the web layer.  However, Birk teaches that it was known for communication between two servers to be controlled by two-way secure socket layer certificate authentication over a computer network to establish a trust relationship between them (¶37).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Chen such that the system requires SSL certificate authorization to access the database layer from the web layer, and wherein the system also requires SSL certificate authorization to send data from the database layer to the web layer.  One of ordinary skill in the art would have been motivated to perform such a modification to establish a trusted secure channel between the network elements, as taught by Birk.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 9,449,178 B2 (claims 1-10 and 20 in view of US 8,442,994 to Chen, according to the table below. 
Claims 1-7, 9-11, 13-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 11,106,815 B2, in view of US 8,442,994 to Chen, according to the table below.
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the instant claims.  Further, it is noted that removing limitations from the patent claims would have been obvious for reasons of breadth.
17/385,302
US 9,449,178 B2
US 11,106,815 B2
1
8
1 – The claim is directed to a system, where the patent claim is directed to a method.  However, modification of a method performed by elements of a system to a system claim performing functions would have been obvious to a skilled artisan at the time the invention was made.
6 – The patent claim lacks user authentication at the web layer.  However, US 8,442,994 to Chen teaches that it was known to authenticate a user to a search system (col. 18, lines 3-10), which can be a web server (client uses browser to search documents, co. 10, lines 32-35).  Therefore, inclusion of the claimed user authentication at the web layer would have been an obvious modification to a skilled artisan.
1 – The patent claim lacks a “web layer” configured for interacting with the user via the user interface.  However, US 8,442,994 to Chen teaches that it was known to authenticate a user to a search system (col. 18, lines 3-10), which can be a web server (client uses browser to search documents, co. 10, lines 32-35).  Therefore, inclusion of the claimed web layer would have been an obvious modification to a skilled artisan at the time the invention was made.
2
6

3
6
1
4
6
1
5
11
1
6
6
1
7
6
1
8
6

9
6
2
10
7
2
11
6
1 – The patent claim lacks a “web layer” configured for interacting with the user via the user interface.  However, US 8,442,994 to Chen teaches that it was known to authenticate a user to a search system (col. 18, lines 3-10), which can be a web server (client uses browser to search documents, co. 10, lines 32-35).  Therefore, inclusion of the claimed web layer would have been an obvious modification to a skilled artisan at the time the invention was made.
12
6

13
6
2
14
7
2
15
8
1 – See modification above.
16
6

17
6
1
18
6
1
19
11
1
20
6 – The patent claim lacks a user accessible web server.  However, US 8,442,994 to Chen teaches that it was known to authenticate a user to a search system (col. 18, lines 3-10), which can be a web server (client uses browser to search documents, co. 10, lines 32-35).  Therefore, inclusion of the claimed user accessible web server would have been an obvious modification to a skilled artisan.
1 – The patent claim lacks a “web layer” comprising a user accessible web server, as claimed.  However, US 8,442,994 to Chen teaches that it was known to authenticate a user to a search system (col. 18, lines 3-10), which can be a web server (client uses browser to search documents, co. 10, lines 32-35).  Therefore, inclusion of the claimed web layer would have been an obvious modification to a skilled artisan at the time the invention was made.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
November 3, 2022